

FIRST AMENDMENT TO
FIFTH AMENDED AND RESTATED CREDIT AGREEMENT


THIS FIRST AMENDMENT TO FIFTH AMENDED AND RESTATED CREDIT AGREEMENT (hereinafter
referred to as this “Amendment”), dated as of October 11, 2019, is executed by
and among,


MISTRAS GROUP, INC., a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware, having its principal office
located at 195 Clarksville Road, Princeton Junction, New Jersey 08550
(hereinafter referred to as the “Borrower”),


AND


QUALITY SERVICES LABORATORIES, INC., a corporation duly organized, validly
existing and in good standing under the laws of the State of Delaware, having an
address at 195 Clarksville Road, Princeton Junction, New Jersey 08550
(hereinafter referred to as “QSL”),
AND
MISTRAS INTERNATIONAL HOLDINGS INC., a corporation duly organized, validly
existing and in good standing under the laws of the State of Delaware, having an
address at 195 Clarksville Road, Princeton Junction, New Jersey 08550
(hereinafter referred to as “MIH”)
AND
WEST PENN NON-DESTRUCTIVE TESTING, LLC, a limited liability company duly
organized, validly existing and in good standing under the laws of the
Commonwealth of Pennsylvania, having an address at 195 Clarksville Road,
Princeton Junction, New Jersey 08550 (hereinafter referred to as “West Penn”,
and hereinafter QSL, MIH, and West Penn shall be collectively referred to as the
“Guarantors” and sometimes individually referred to as a “Guarantor”),
AND
BANK OF AMERICA, N.A., a national banking association duly organized and validly
existing under the laws of the United States of America, having an office
located at 194 Wood Avenue South, Iselin, New Jersey 08830, in its capacity as a
Lender and the letter of credit issuer (hereinafter referred to as “Bank of
America”),


AND


THOSE OTHER LENDERS SIGNATORY HERETO (hereinafter said lenders, together with
Bank of America, shall be sometimes individually referred to as a “Lender” and
collectively referred to as the “Lenders”),


AND


BANK OF AMERICA, N.A., a national banking association duly organized and validly
existing under the laws of the United States of America, having an office
located 194 Wood Avenue South, Iselin, New Jersey 08830, in its capacity as
administrative agent for the Lenders (hereinafter referred to as the
“Administrative Agent”).


[FIRST AMENDMENT TO FIFTH AMENDED
AND RESTATED CREDIT AGREEMENT]



--------------------------------------------------------------------------------



W I T N E S S E T H:


        WHEREAS, pursuant to the terms, conditions, and provisions of that
certain Fifth Amended and Restated Credit Agreement dated December 13, 2018,
executed by and among, inter alia, the Borrower, as borrower, the Lenders, as
lenders, Bank of America, as letter of credit issuer, and the Administrative
Agent, as administrative agent (hereinafter referred to as the “Credit
Agreement”), the Lenders made available to the Borrower (a) a five (5) year
senior secured amended and restated revolving credit facility in the aggregate
maximum principal amount of up to US$300,000,000.00 (hereinafter referred to as
the “Revolving Credit Facility”), which Revolving Credit Facility includes (i) a
US$20,000,000.00 sublimit for the issuance of standby and commercial letters of
credit and (ii) a US$100,000,000.00 sublimit for multicurrency borrowings in
readily available and freely transferable and convertible currencies, including,
but not limited to, Euros, Pounds Sterling, Canadian Dollars, and Japanese Yen,
all to be made available to the Borrower for working capital and other lawful
corporate purposes, and (b) a five (5) year senior secured term loan facility in
the aggregate original principal amount of US$100,000,000.00 (hereinafter
referred to as the “Term Loan Facility”, and hereinafter the Revolving Credit
Facility and the Term Loan Facility shall be collectively referred to as the
“Loan Facilities”); and


        WHEREAS, capitalized terms used herein but not otherwise expressly
defined herein shall have the same meanings assigned and ascribed to said terms
as set forth in the Credit Agreement; and


        WHEREAS, pursuant to the terms, conditions, and provisions of that
certain Fifth Amended and Restated Guaranty Agreement dated December 13, 2018,
executed by the Guarantors, as guarantors, in favor of the Administrative Agent,
for the benefit of the Lenders (hereinafter referred to as the “Guaranty”), the
Guarantors guarantied the payment and performance of all of the obligations of
the Borrower owed to the Administrative Agent and the Lenders under the Credit
Agreement and the other “Loan Documents” (as such term is defined in the Credit
Agreement) (hereinafter collectively referred to as the “Loan Documents”); and


        WHEREAS, the parties hereto have agreed to amend and modify the terms,
conditions, and provisions of the Credit Agreement, and the other Loan
Documents, pursuant to the terms, conditions, and provisions of this Amendment
for the purposes more fully set forth and described herein; and


NOW, THEREFORE, in consideration of the agreements hereinafter set forth, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:


ARTICLE I
AMOUNTS OUTSTANDING UNDER THE LOAN FACILITIES


        1.1 Amounts Outstanding under the Revolving Credit Facility. There is,
as of October 11, 2019, due and owing on the Revolving Credit Facility the
principal amount of US$172,207,936.17, consisting of (i) Committed Loans under
the Revolving Credit Facility in the aggregate principal amount of
US$166,768,084.17, and (ii) issued and outstanding Letters of Credit in the
aggregate stated amount of US$5,439,852.00, in the case of each of the foregoing
together with unpaid accrued interest, fees, costs and expenses due and owing to
the Lenders under the Credit Agreement, all without offset, defense or
counterclaim, all of which are hereby expressly waived by the Borrower and the
Guarantors as of the date hereof. As of such date, there were no amounts due and
owing to the Lenders in connection with any unreimbursed draws on any Letter of
Credit.


2
[FIRST AMENDMENT TO FIFTH AMENDED
AND RESTATED CREDIT AGREEMENT]

--------------------------------------------------------------------------------



        1.2 Amount Outstanding under the Term Loan Facility. There is, as of
October 11, 2019, due and owing on the Term Loan Facility the principal amount
of US$96,250,000.00, together with unpaid accrued interest, fees, costs and
expenses due and owing to the Lenders under the Credit Agreement, all without
offset, defense or counterclaim, all of which are hereby expressly waived by the
Borrower and the Guarantors as of the date hereof.


ARTICLE II
AMENDMENTS TO CREDIT AGREEMENT


2.1 New Definitions. The following new defined terms are hereby added to
Section 1.01 of the Credit Agreement as follows:


“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.


“Covered Entity” means any of the following: (a) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (b) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (c) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).


“Covered Party” has the meaning specified in Section 10.24.


“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.


“Onstream” means Onstream Holdings Inc., a Canadian corporation.  


“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).


“QFC Credit Support” has the meaning specified in Section 10.24.
“Supported QFC” has the meaning specified in Section 10.24.


“U.S. Special Resolution Regimes” has the meaning specified in Section 10.24.


2.2 Amendments to Definition of “Add Back Amounts” in the Credit Agreement. The
defined term “Add Back Amounts” set forth in Section 1.01 of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:


        “Add Back Amounts” means, for the purposes of calculating EBITDA, to the
extent that the Borrower or one of its Subsidiaries acquires a Person in
accordance with the terms, conditions, and provisions of this Agreement, an
amount to be included by the Administrative Agent in such calculation of EBITDA,
determined as follows: (a) for the first quarterly test date following such
acquisition, 100% of the TTM EBITDA with respect to such acquired Person; (b)
for the second quarterly test date following such acquisition, 75% of the TTM
EBITDA with respect to such acquired Person; (c) for the third quarterly test
date following such acquisition, 50% of the TTM EBITDA with
3
[FIRST AMENDMENT TO FIFTH AMENDED
AND RESTATED CREDIT AGREEMENT]

--------------------------------------------------------------------------------



respect to such acquired Person; and (d) for the fourth quarterly test date
following such acquisition, -0-% of the TTM EBITDA with respect to such acquired
Person.


Notwithstanding the foregoing to the contrary, solely with respect to the
Borrower’s acquisition of Onstream, for the fourth quarterly test date (which is
the September 30, 2019 test date) following such acquisition, the Administrative
Agent shall include in its calculation of EBITDA, an amount equal to 25% of the
acquired TTM EBITDA with respect to Onstream, as an “Add Back Amount” (which
amount is equal to $3,000,000.00).


2.3 Amendment to Section 1.02 of the Credit Agreement. The following new clause
(d) is hereby inserted into Section 1.02 of the Credit Agreement as follows:


“(d) Any reference herein to a merger, transfer, consolidation, amalgamation,
assignment, sale, disposition or transfer, or similar term, shall be deemed to
apply to a division of or by a limited liability company, or an allocation of
assets to a series of a limited liability company (or the unwinding of such a
division or allocation), as if it were a merger, transfer, consolidation,
amalgamation, assignment, sale, disposition or transfer, or similar term, as
applicable, to, of or with a separate Person. Any division of a limited
liability company shall constitute a separate Person hereunder (and each
division of any limited liability company that is a Subsidiary, joint venture or
any other like term shall also constitute such a Person or entity).”


2.4 Amendment to Section 1.03 of the Credit Agreement. In Section 1.03 of the
Credit Agreement, clause (a) is hereby deleted in its entirety and the following
new clause (a) is hereby inserted in its place and stead:


“(a) All accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with, GAAP applied on a consistent
basis, as in effect from time to time, applied in a manner consistent with that
used in preparing the Audited Financial Statements, except as otherwise
specifically prescribed herein. Notwithstanding the foregoing, for purposes of
determining compliance with any covenant (including the computation of any
financial covenant) contained herein, (i) Indebtedness of the Borrower and its
Subsidiaries shall be deemed to be carried at 100% of the outstanding principal
amount thereof, and the effects of FASB ASC 825 and FASB ASC 470–20 on financial
liabilities shall be disregarded, (ii) all liability amounts shall be determined
excluding any liability relating to any operating lease, all asset amounts shall
be determined excluding any right-of-use assets relating to any operating lease,
all amortization amounts shall be determined excluding any amortization of a
right-of-use asset relating to any operating lease, and all interest amounts
shall be determined excluding any deemed interest comprising a portion of fixed
rent payable under any operating lease, in each case to the extent that such
liability, asset, amortization or interest pertains to an operating lease under
which the covenantor or a member of its consolidated group is the lessee and
would not have been accounted for as such under GAAP as in effect on December
31, 2015, and (iii) all terms of an accounting or financial nature used herein
shall be construed, and all computations of amounts and ratios referred to
herein
4
[FIRST AMENDMENT TO FIFTH AMENDED
AND RESTATED CREDIT AGREEMENT]

--------------------------------------------------------------------------------



shall be made, without giving effect to any election under FASB ASC Topic 825
“Financial Instruments” (or any other financial accounting standard having a
similar result or effect) to value any Indebtedness of the Borrower or any
Subsidiary at “fair value”, as defined therein. For purposes of determining the
amount of any outstanding Indebtedness, no effect shall be given to (x) any
election by the Borrower to measure an item of Indebtedness using fair value (as
permitted by Financial Accounting Standards Board Accounting Standards
Codification 825–10–25 (formerly known as FASB 159) or any similar accounting
standard) or (y) any change in accounting for leases pursuant to GAAP resulting
from the implementation of Financial Accounting Standards Board ASU No. 2016–02,
Leases (Topic 842), to the extent such adoption would require recognition of a
lease liability where such lease (or similar arrangement) would not have
required a lease liability under GAAP as in effect on December 31, 2015.”


2.5 Amendment to Section 1.05 of the Credit Agreement. The following new clause
(c) is hereby inserted into Section 1.05 of the Credit Agreement as follows:


“(c) The Administrative Agent does not warrant, nor accept responsibility, nor
shall the Administrative Agent have any liability with respect to the
administration, submission or any other matter related to the rates in the
definition of “Eurocurrency Rate” or with respect to any rate that is an
alternative or replacement for or successor to any of such rates (including,
without limitation, any LIBOR Successor Rate) or the effect of any of the
foregoing, or of any LIBOR Successor Rate Conforming Changes, other than in the
case of its own gross negligence or willful misconduct with respect to such
administration, submission or other matter related to the “Eurocurrency Rate”,
as determined by a court of competent jurisdiction by a final and nonappealable
judgment.”


2.6 Amendment to Section 6.18 of the Credit Agreement. Section 6.18 of the
Credit Agreement is hereby deleted in its entirety and the following new Section
6.18 is hereby inserted in its place and stead:


        “6.18 Anti-Corruption Laws; Sanctions.


Conduct its business in compliance in all material respects with the United
States Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010 and other
applicable anti-corruption legislation in other jurisdictions and with all
applicable Sanctions, and maintain policies and procedures designed to promote
and achieve compliance with such laws and Sanctions.”


        2.7 Amendment to Article 10 of the Credit Agreement. The following new
Section 10.24 is hereby inserted into Article 10 of the Credit Agreement as
follows:


“10.24 Acknowledgement Regarding Any Supported QFCs


To the extent that the Loan Documents provide support, through a guarantee or
otherwise, for any Swap Contract or any other agreement or instrument that is a
QFC (such support, “QFC Credit Support”, and each such QFC, a “Supported QFC”),
the parties acknowledge and agree as follows with respect to the resolution
power of the Federal Deposit Insurance Corporation under the Federal Deposit
Insurance Act and Title
5
[FIRST AMENDMENT TO FIFTH AMENDED
AND RESTATED CREDIT AGREEMENT]

--------------------------------------------------------------------------------



II of the Dodd-Frank Wall Street Reform and Consumer Protection Act (together
with the regulations promulgated thereunder, the “U.S. Special Resolution
Regimes”) in respect of such Supported QFC and QFC Credit Support (with the
provisions below applicable notwithstanding that the Loan Documents and any
Supported QFC may in fact be stated to be governed by the laws of the State of
New York and/or of the United States or any other state of the United States):
In the event a Covered Entity that is party to a Supported QFC (each, a “Covered
Party”) becomes subject to a proceeding under a U.S. Special Resolution Regime,
the transfer of such Supported QFC and the benefit of such QFC Credit Support
(and any interest and obligation in or under such Supported QFC and such QFC
Credit Support, and any rights in property securing such Supported QFC or such
QFC Credit Support) from such Covered Party will be effective to the same extent
as the transfer would be effective under the U.S. Special Resolution Regime if
the Supported QFC and such QFC Credit Support (and any such interest, obligation
and rights in property) were governed by the laws of the United States or a
state of the United States. In the event a Covered Party or a BHC Act Affiliate
of a Covered Party becomes subject to a proceeding under a U.S. Special
Resolution Regime, Default Rights under the Loan Documents that might otherwise
apply to such Supported QFC or any QFC Credit Support that may be exercised
against such Covered Party are permitted to be exercised to no greater extent
than such Default Rights could be exercised under the U.S. Special Resolution
Regime if the Supported QFC and the Loan Documents were governed by the laws of
the United States or a state of the United States. Without limitation of the
foregoing, it is understood and agreed that rights and remedies of the parties
with respect to a Defaulting Lender shall in no event affect the rights of any
Covered Party with respect to a Supported QFC or any QFC Credit Support.”




ARTICLE III
CONDITIONS TO EFFECTIVENESS


3.1 Closing Conditions. This Amendment shall become effective as of the day and
year set forth above (hereinafter referred to as the “Amendment Effective Date”)
upon satisfaction of the following conditions (in each case, in form and
substance reasonably acceptable to the Administrative Agent) on or prior to the
Amendment Effective Date:


(a) Executed Amendment. The Administrative Agent shall have received a copy of
this Amendment duly executed by each of the Loan Parties, the Lenders and the
Administrative Agent.


(b) Default. As of the Amendment Effective Date, no Default or Event of Default
shall exist.


(c) Fees and Expenses.


(i) Reserved.


(ii) The Administrative Agent shall have received from the Borrower such other
fees and expenses that are payable in connection with the consummation of the
transactions contemplated hereby and Administrative Agent’s counsel shall have
received from the Borrower payment of all outstanding fees and expenses
previously incurred and all fees and expenses
6
[FIRST AMENDMENT TO FIFTH AMENDED
AND RESTATED CREDIT AGREEMENT]

--------------------------------------------------------------------------------



incurred in connection with this Amendment, including, without limitation, the
fees, costs, and expenses of Reed Smith LLP.


(d) Miscellaneous. All other documents and legal matters in connection with the
transactions contemplated by this Amendment shall be reasonably satisfactory in
form and substance to the Administrative Agent and its counsel.




ARTICLE IV
MISCELLANEOUS


4.1 Amended Terms. On and after the Amendment Effective Date, all references to
the Credit Agreement in each of the Loan Documents shall hereafter mean the
Credit Agreement as amended and modified by this Amendment. Except as
specifically amended hereby or otherwise agreed, the Credit Agreement is hereby
ratified and confirmed and shall remain in full force and effect according to
its terms.


4.2 FATCA. Borrower hereby certifies to the Administrative Agent and the Lenders
that the obligations of the Borrower set forth in the Credit Agreement, as
modified by this Amendment, qualify as a “grandfathered obligation” within the
meaning of Treasury Regulation Section 1.1471-2(b)(2)(i).  From and after the
effective date of this Amendment, the Borrower shall indemnify the
Administrative Agent, and hold it harmless from, any and all losses, claims,
damages, liabilities and related interest, penalties and expenses, including,
without limitation, Taxes and the fees, charges and disbursements of any counsel
for any of the foregoing, arising in connection with the Administrative Agent’s
treating, for purposes of determining withholding Taxes imposed under the
Foreign Account Tax Compliance Act (FATCA), the Credit Amendment as qualifying
as a “grandfathered obligation” within the meaning of Treasury Regulation
Section 1.1471-2(b)(2)(i).  The Borrower’s obligations hereunder shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all of the Obligations.


4.3 Representations and Warranties of Loan Parties. Each of the Loan Parties
represents and warrants as follows:


(a) It has taken all necessary action to authorize the execution, delivery and
performance of this Amendment;


(b) This Amendment has been duly executed and delivered by such Loan Party and
constitutes such Loan Party’s legal, valid and binding obligation, enforceable
in accordance with its terms, except as such enforceability may be subject to
(i) bankruptcy, insolvency, reorganization, fraudulent conveyance or transfer,
moratorium or similar laws affecting creditors’ rights generally and
(ii) general principles of equity (regardless of whether such enforceability is
considered in a proceeding at law or in equity);


(c) No consent, approval, authorization or order of, or filing, registration or
qualification with, any court or governmental authority or third party is
required in connection with the execution, delivery or performance of this
Amendment by such Loan Party;


7
[FIRST AMENDMENT TO FIFTH AMENDED
AND RESTATED CREDIT AGREEMENT]

--------------------------------------------------------------------------------



(d) The representations and warranties set forth in Article V of the Credit
Agreement are true and correct as of the date hereof (except for those which
expressly relate to an earlier date);


(e) After giving effect to this Amendment, no event has occurred and is
continuing which constitutes a Default or an Event of Default;


(f) Intentionally omitted; and


(g) The Obligations are not reduced or modified by this Amendment and are not
subject to any offsets, defenses or counterclaims.


4.4 Reaffirmation of Obligations. Each Loan Party hereby ratifies the Credit
Agreement and each other Loan Document and acknowledges and reaffirms (a) that
it is bound by all terms of the Credit Agreement and each other Loan Document
applicable to it and (b) that it is responsible for the observance and full
performance of its respective Obligations.


4.5 Loan Document. This Amendment shall constitute a Loan Document under the
terms of the Credit Agreement.


4.6 Expenses. The Borrower agrees to pay all reasonable costs and expenses of
the Administrative Agent in connection with the preparation, execution and
delivery of this Amendment, including without limitation the reasonable fees and
expenses of the Administrative Agent’s legal counsel.


4.7 Further Assurances. The Loan Parties agree to promptly take such action,
upon the request of the Administrative Agent, as is necessary to carry out the
intent of this Amendment.


4.8 Entirety. This Amendment and the other Loan Documents embody the entire
agreement among the parties hereto and supersede all prior agreements and
understandings, oral or written, if any, relating to the subject matter hereof.


4.9 Counterparts; Telecopy. This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall constitute one and the same instrument. Delivery of an
executed counterpart of a signature page of this Amendment or any other document
required to be delivered hereunder, by fax transmission or e-mail transmission
(e.g. “pdf” or “tif”) shall be effective as delivery of a manually executed
counterpart of this Agreement. Without limiting the foregoing, upon the request
of any party, such fax transmission or e-mail transmission shall be promptly
followed by such manually executed counterpart.


4.10 No Actions, Claims, Etc. As of the date hereof, each of the Loan Parties
hereby acknowledges and confirms that it has no knowledge of any actions, causes
of action, claims, demands, damages and liabilities of whatever kind or nature,
in law or in equity, against the Administrative Agent, the Lenders, or the
Administrative Agent’s or the Lenders’ respective officers, employees,
representatives, agents, counsel or directors arising from any action by such
Persons, or failure of such Persons to act under the Credit Agreement on or
prior to the date hereof.


8
[FIRST AMENDMENT TO FIFTH AMENDED
AND RESTATED CREDIT AGREEMENT]

--------------------------------------------------------------------------------



4.11 GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED
AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.


4.12 Successors and Assigns. This Amendment shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.


4.13 General Release. In consideration of the Administrative Agent’s willingness
to enter into this Amendment, on behalf of the Lenders, each Loan Party hereby
releases and forever discharges the Administrative Agent, the L/C Issuer, the
Lenders and the Administrative Agent’s, the L/C Issuer’s and each Lender’s
respective predecessors, successors, assigns, officers, managers,
directors, employees, agents, attorneys, representatives, and affiliates
(hereinafter all of the above collectively referred to as the “Bank Group”),
from any and all claims, counterclaims, demands, damages,
debts, suits, liabilities, actions and causes of action of any nature
whatsoever, including, without limitation, all claims, demands, and causes of
action for contribution and indemnity, whether arising at law or in equity,
whether known or unknown, whether liability be direct or indirect, liquidated or
unliquidated, whether absolute or contingent, foreseen or unforeseen, and
whether or not heretofore asserted, which any Loan Party may have or claim to
have against any of the Bank Group in any way related to or connected with the
Loan Documents and the transactions contemplated thereby.


4.14 Consent to Jurisdiction; Service of Process; Waiver of Jury Trial. The
jurisdiction, service of process and waiver of jury trial provisions set forth
in Sections 10.14 and 10.15 of the Credit Agreement are hereby incorporated by
reference, mutatis mutandis.




[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]






9
[FIRST AMENDMENT TO FIFTH AMENDED
AND RESTATED CREDIT AGREEMENT]

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF: the parties hereto have caused this Amendment to be
duly executed as of the date first above written.
             BORROWER:
MISTRAS GROUP, INC., as Borrower




By:_____________________________
        Edward J. Prajzner
        Senior Vice President, Chief Financial
 Officer and Treasurer


GUARANTORS:


QUALITY SERVICES LABORATORIES, INC., a Delaware corporation


By:_____________________________
        Edward J. Prajzner
        Vice President and Treasurer




MISTRAS INTERNATIONAL HOLDINGS INC., a Delaware corporation


By:_____________________________
        Edward J. Prajzner
        Vice President and Treasurer




WEST PENN NON-DESTRUCTIVE TESTING, LLC, a Pennsylvania limited liability company


By:_____________________________
        Edward J. Prajzner
        Vice President and Treasurer






SIGNATURE PAGE TO FIRST AMENDMENT TO FIFTH AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------



BANK OF AMERICA, N.A., as Administrative Agent


By:_____________________________
Name:
Title:








[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]






SIGNATURE PAGE TO FIRST AMENDMENT TO FIFTH AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------







BANK OF AMERICA, N.A., as a Lender and as the
L/C Issuer


By:_____________________________
Name:
Title:






[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]










SIGNATURE PAGE TO FIRST AMENDMENT TO FIFTH AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------



JPMORGAN CHASE BANK, N.A., as a Lender


By:_____________________________
Name:
Title:






[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]










SIGNATURE PAGE TO FIRST AMENDMENT TO FIFTH AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------



KEYBANK NATIONAL ASSOCIATION, as a Lender


By:_____________________________
Name:
Title:








[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]








SIGNATURE PAGE TO FIRST AMENDMENT TO FIFTH AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------



WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender


By:_____________________________
Name:
Title:








[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]





SIGNATURE PAGE TO FIRST AMENDMENT TO FIFTH AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------



TD BANK, NATIONAL ASSOCIATION, as a Lender




By:_____________________________
Name:
Title:






[END OF SIGNATURE PAGES]


SIGNATURE PAGE TO FIRST AMENDMENT TO FIFTH AMENDED AND RESTATED CREDIT AGREEMENT

